Citation Nr: 1311460	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  05-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

A Travel Board hearing was held at the RO in July 2007 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In April 2008, July 2009, and December 2010 the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the aforementioned April 2008 remand, the Board directed the RO/AMC to schedule the Veteran for an orthopedic examination to determine the current nature and etiology of his lumbosacral spine disability.  The orthopedic examiner was asked to determine whether the Veteran's extra lumbar vertebra or transitional vertebra had been aggravated (or worsened beyond the natural progression of this disability) by active service.  The orthopedic examiner also was asked to provide a medical nexus opinion regarding the contended causal relationship between the Veteran's extra lumbar vertebra or transitional vertebra and active service.
As stated in the December 2010 remand, the Board noted that the Veteran was afforded a VA examination in September 2008 pursuant to the April 2008 remand.  However, the Board found the examination was inadequate for evaluation purposes as the orthopedic examiner did not provide any opinion as to whether the Veteran's extra lumbar vertebra or transitional vertebra had been aggravated by active service.  Nor did this examiner provide the requested nexus opinion regarding the contended causal relationship between the Veteran's extra lumbar vertebra or transitional vertebra and active service.  As such, the Board directed the RO/AMC to contact the September 2008 VA examiner and request that the examiner provide an addendum to their examination report which answered all of the questions asked of them in the April 2008 remand as well as whether it is at least as likely as not that any current lumbosacral spine disability, if diagnosed, is related to the Veteran's active service or any incident of service.  If that examiner was not available, then the Veteran was to be afforded a VA examination which addressed the requested information as well as determine whether the Veteran's extra lumbar vertebra or transitional vertebra is a congenital disorder.

Pursuant to the December 2010 Board remand, in March 2011, an examination was provided by the September 2008 VA examiner.  Notably, the VA examiner reported that the Veteran's claims folder was not available for review.  After examination of the Veteran, the VA examiner reported that an X-ray report of the Veteran's lumbosacral spine dated September 2008 revealed considerable degenerative disc disease in the lumbar spine as well as an avulsive fragment reminiscent of an old avulsive fracture at the inferior anterior body of L3.  He also noted that the radiologist who conducted the September 2008 X-ray reported that the Veteran had five lumbar vertebrae which is normal.  The VA examiner thereafter stated that, according to the radiology report, there is no sixth lumbar vertebra or transitional vertebra present.  However, the VA examiner did not provide an opinion as to any of the requested questions in the December 2010 remand.  

The Veteran's claims folder was subsequently forwarded to another VA examiner for an opinion as to the etiology of the lumbosacral spine disability.  In an opinion dated July 2011, the VA examiner reviewed the Veteran's claims folder and concluded that the Veteran's current lumbosacral spine disability is "less likely as not (less than 50/50 probability) caused by or a result of related to active service or any incident in service."  However, the VA examiner did not provide a rationale for his conclusion as directed by the Board in the December 2010 remand.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Additionally, with regard to whether the Veteran's extra lumbar vertebra or transitional vertebra is a congenital disorder, the VA examiner reiterated the findings of the September 2008 VA examination report, specifically that transitional vertebrae are congenital in nature according to medical literature, and that the September 2008 radiology report noted five normal lumbar vertebrae.  Pertinently, no opinion was rendered as to whether the Veteran's lumbar vertebra or transitional vertebra was aggravated by active service and whether, and to what extent, the Veteran's extra lumbar vertebra or transitional vertebra is related to any current lumbosacral spine disability.

In light of the foregoing, the Board finds that another remand is warranted for compliance with the December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).      

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate 
examination which addresses the contended causal relationship between his current lumbosacral spine disability and active service.  The claims file must be provided to the examiner for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to determine the following:

a. Whether the Veteran's extra lumbar vertebra or transitional vertebra is a congenital disorder.  
b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's extra lumbar vertebra or transitional vertebra was aggravated (or worsened beyond the natural progression of this disability) by active service.  

c. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current lumbosacral spine disability, if diagnosed, is related to active service or any incident of service. 

d. Whether, and to what extent, the Veteran's extra lumbar vertebra or transitional vertebra is related to any current lumbosacral spine disability. 

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. Thereafter, readjudicate the Veteran's claim of service 
connection for a lumbosacral spine disability. 
If the benefit sought on appeal remains denied, the 
Veteran and his service representative should be provided 
a supplemental statement of the case.  An appropriate 
period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


